FILE COPY




  BRIAN QUINN
   Chief Justice
                               Court of Appeals                             VIVIAN LONG
                                                                                Clerk

JAMES T. CAMPBELL
      Justice
                                Seventh District of Texas                 MAILING ADDRESS:
PATRICK A. PIRTLE
      Justice
                              Potter County Courts Building                 P. O. Box 9540
                                                                              79105-9540
                               501 S. Fillmore, Suite 2-A
 JUDY C. PARKER
     Justice                   Amarillo, Texas 79101-2449                    (806) 342-2650

                              www.txcourts.gov/7thcoa.aspx

                                       May 29, 2018

Joe Marr Wilson                              Richard Martindale
Attorney at Law                              Assistant District Attorney
Wells Fargo Center                           501 South Fillmore Street, Suite 5A
905 South Fillmore Street, Suite 550         Amarillo, TX 79101
Amarillo, TX 79101                           * DELIVERED VIA E-MAIL *
* DELIVERED VIA E-MAIL *

RE:      Case Numbers: 07-18-00210-CR, 07-18-00211-CR, 07-18-00212-CR
         Trial Court Case Numbers: 72,550-D, 74,277-D, 74,278-D

Style: Brian Wayne Sanderson v. The State of Texas

Dear Counsel:

       The Court has been advised that appellant has given notice of appeal. The
cause in this Court will bear the number and style shown above. The docketing
statement has not been filed pursuant to TEX. R. APP. P. 32.2 and must be filed by
appellant within ten (10) days from the date of this notice.

     Please refer to the Court’s website for rules on electronic filing of all
documents.

                                                Very truly yours,
                                                Vivian Long
                                                VIVIAN LONG, CLERK

 xc:     Honorable Don R. Emerson (DELIVERED VIA E-MAIL)
         Jill Zimmer (DELIVERED VIA E-MAIL)
         Caroline Woodburn (DELIVERED VIA E-MAIL)